Title: From George Washington to the Commanding Officer of the Pennsylvania Troops, 14 July 1776
From: Washington, George
To: Commanding Officer of the Pennsylvania Troops



Sir
New York Head Quarters 14th July 1776

From Sundry Accounts Received of the Troops Under Your Command I have Reason to beleive they will halt at Trenton & there wait further Orders As I do not see any Advantage which can arrise from your Continuance there & the Honble Continental Congress have Committed the Disposition of them to me untill the Flying Camp is formed you will on Receipt of this proceed to Amboy in New Jersey where General Mercer is appointed to Command and their putting yourself under his Direction receive & Obey such Orders as he may give. I am Sir Your Most Huml. Servt

G.W.

